Citation Nr: 1454548	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for a disability manifested by a swollen tongue and a salivary gland disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1991 to September 1991 with additional service as a member of the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  As is detailed below, the claim for service connection for a disability manifested by a swollen tongue and a salivary gland disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has headaches that are reasonably attributed to her active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches, claimed as a residual of a neck injury, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for service connection for residuals of a neck injury, the Board finds that all notice and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2014). Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted in service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran asserts that she has been experiencing headaches since injuring her neck in service in February 1991.  In an October 2010 letter, a coworker stated that she was aware that the Veteran experienced a lot of headaches.  

Service treatment records (STRs) do not include any reference to treatment for a neck injury.  November 2007 private X-ray reports reflect that the Veteran complained of neck pain.  X-rays revealed no mass and no evidence of compression to the trachea.  Impression was no definite mass.  X-rays of the spine revealed an impression of normal cervical spine and normal thoracic spine.  

In light of the Veteran's credible account of having headaches since injuring her neck in service and by resolving all reasonable doubt in her favor, the Board finds that service connection for headaches, claimed as residuals of a neck injury is warranted.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  See also Layno v. Brown, 6 Vet. App. 465 (1994) (headaches are a subjective condition given to lay observation).  Here, the Veteran's current assertions have been consistent throughout the appeal.  Thus, because the Veteran is competent to provide evidence regarding the presence of headaches and because she has been found to be credible, the Board credits her assertions regarding the continuity of symptomatology of headaches from service to the present.   The Board finds that there is nothing of record to call into question the credibility of the Veteran's report of chronic symptomatology.  Therefore, the Board finds that the evidence shows that it is at least as likely as not that headaches were incurred in service.  Accordingly, the Veteran's claim for service connection for headaches, claimed as residuals of a neck injury, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches, claimed as a residual of a neck injury, is granted.  


REMAND

The Veteran also asserts that she has a disability manifested by a swollen tongue and a salivary gland disorder that is related to service.  In this regard, the Board notes that service treatment records include a February 1991 emergency care record reflecting that the Veteran was seen for complaints of swollen gland.  The assessment was "sailolithiasis" of the left sublingual gland.  A March 1991 STR notes that the Veteran was seen with complaints that a vessel under her tongue was swollen for four days.  The impression was sailolithiasis probably submandibular.  The plan was for her to have an ENT consultation.  However, there is no record of an ENT consultation in service.  In addition, there is no separation examination associated with the claims file.  Therefore, as it appears that there may be outstanding service treatment records, the Board finds that a remand is warranted.

In a November 2007 statement, the Veteran reported that while in service she drank milk three times a day and developed a series of calcium stones in her salivary glands and that she was rushed to the hospital for extreme swelling under her neck.  She indicated that she was receiving treatment currently from Dr. "Glens."  In a January 2008 statement, the Veteran indicated that she was receiving medical care from Dr. John Glenn for her condition.  

In the September 2008 notice of disagreement, the Veteran stated that she still has problems with a swollen tongue and salivary gland disorder and that she was still being treated for these problems.  As the evidence shows in-service and post-service treatment for the claimed condition, the question before the Board is the diagnosis and etiology of the present condition.  Thus, a VA examination is necessary to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran has testified as to receiving treatment from private medical doctors for this condition, to include Dr. Glenn and Dr. Nelson.  However, it does not appear that records from these private physicians are associated with the claims file.  To ensure that all due process requirements are met and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claim remaining on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records, to include the Veteran's separation examination. 

2.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. Specifically, the Veteran should provide VA with authorization to obtain outstanding private medical records from Dr. Glenn and Dr. Nelson, as referenced by the Veteran at the October 2014 Board hearing.  

3.  Then, afford the Veteran a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any diagnosed disability manifested by a swollen tongue and a salivary gland disorder.  All indicated examinations and/or tests should be performed and all findings reported in detail.

The examiner is asked to identify any disability manifested by a swollen tongue and salivary gland disorder and to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability manifested by a swollen tongue and salivary gland disorder is related to the Veteran's active service.  The examiner should set forth all examination findings, along with a clear rationale for the conclusions reached.

4.  Thereafter, readjudicate the claim for service connection for a disability manifested by a swollen tongue and a salivary gland disorder.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim. 38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


